DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 8/3/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20070171573 (“Oyanagi et al.”). 
 	With regards to Claims 1-4, Oyanagi et al. teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder (Abstract, [0035], and [0059]).  
Oyanagi et al. teaches AlFeSil (Sendust) abrasion width Ws of said magnetic layer is preferably from 20 to 60 µm, more preferably 20 to 50 µm [0015].  Oyanagi further teaches that by controlling the abrasiveness of the magnetic layer so that Sendust abrasion Ws is 20 to 60 µm, it is possible to control head abrasion and achieve good durability [0030].  The abrasive added to the magnetic layer is adjusted to keep the abrasiveness of the magnetic layer within 20 to 60 µm [0033].  
Oyanagi et al. teaches the abrasion value is measured in an environment of a temperature of 23°C and a relative humidity of 50% and applying a tension of 1.0 N in a longitudinal direction of the magnetic tape [0032].  While Oyanagi et al. does not explicitly teach measuring the abrasion in specific environmental conditions as claimed, Oyanagi et al. recognizes that its magnetic layer has an AlFeSil abrasion value that falls within the range of 20 to 50 µm [0033].  Therefore, the Examiner deems that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize its magnetic layer so that in an environment of a temperature of 23°C and a relative humidity of 50%, by applying a tension of 0.2 N or 1.5 N (or in any environmental conditions) in a longitudinal direction of the magnetic tape, an AlFeSil abrasion is in a range of 20 to 50 µm in order to obtain a magnetic tape with excellent running durability ([0003] and [0008]). 

	With regards to Claims 5 and 6, Oyanagi et al. teaches the magnetic layer includes one or more nonmagnetic powders, such as an alumina powder [0034]. 

With regards to Claim 7, Oyanagi et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer [0052]. 

With regards to Claim 8, Oyanagi et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer ([0060] and [0063]). 

With regards to Claim 9, Oyanagi et al. teaches a 4.0 to 5.5 µm thick non-magnetic support, a 1.0 to 2.5 µm thick non-magnetic layer, and a 0.03 to 0.08 µm thick magnetic layer, which will then have a tape thickness of 5.03 to 8.08 µm ([0059], [0061], and [0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 10, the Examiner notes that the limitation “magnetic tape cartridge” is a preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since Oyanagi et al. discloses a magnetic tape, they necessarily disclose the nominally claimed ‘tape cartridge’.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170249963 (“Oyanagi2”). 	
With regards to Claims 1-4, Oyanagi2 teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder [0042].  Oyanagi2 further teaches that in an environment of a temperature of 23°C, a relative humidity of 10%, and applying a tension of 1.0 N in a longitudinal direction of the magnetic tape, an AlFeSil abrasion value on the magnetic layer surface was measured to be greater than or equal to 30 µm ([0010], [0305]-[0308], and Table 2). 
While Oyanagi2 does not explicitly teach measuring the abrasion in specific environmental conditions as claimed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize its magnetic tape so that in an environment of a temperature of 23°C and a relative humidity of 50%, by applying a tension of 0.2 N or 1.5 N (or in any environmental conditions) in a longitudinal direction of the magnetic tape, the magnetic layer surface has an AlFeSil abrasion is in a range of 30 to 50 µm in order to obtain a magnetic tape with excellent electromagnetic characteristics  ([0309] and Table 2). 

With regards to Claims 5 and 6, Oyanagi2 teaches the magnetic layer includes one or more nonmagnetic powders, such as an alumina powder [0150]. 

With regards to Claim 7, Oyanagi2 et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer [0033]. 

With regards to Claim 8, Oyanagi2 teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer [0034]. 

With regards to Claim 9, Oyanagi2 et al. teaches a 3.00 to 4.50 µm thick non-magnetic support, a 0.10-0.50 µm thick non-magnetic layer, and a 20-90 nm thick magnetic layer, which will then have a tape thickness of 3.12 to 5.09 µm ([0168]-[0170]).  

With regards to Claim 10, the Examiner notes that the limitation “magnetic tape cartridge” is a preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since Oyanagi2 discloses a magnetic tape, they necessarily disclose the nominally claimed ‘tape cartridge’.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785